DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim filed on 1/6/2021 is acknowledged.  Claims 1-12 are pending in this application.

Election/Restrictions
3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group 2: part of claim 1 and claim 7, drawn to a biopharmaceutical agent including a 37 kDa/67 kDa laminin receptor precursor/high affinity laminin receptor (LRP/LR) and/or a fragment thereof which, when administered to a target cell of a subject in need, can reduce a lipid content of the target cell and aid in the treatment and/or prevention of obesity in the subject, wherein the target cell is at least one selected from the group consisting of: endothelial cells of blood vessels, smooth muscles cells of blood vessels, pancreatic cells including alpha (α) cells, beta (β) cells, delta (δ), and gamma (ɣ) cells; and wherein the LRP/LR forms part of a transfecting agent for expressing a 37 kDa/67 kDa laminin receptor precursor/high affinity laminin receptor (LRP/LR) and/or a fragment thereof, preferably the transfecting agent is pCineo-moLRP::FLAG plasmid.
	Group 3: part of claim 10, drawn to a method of decreasing lipid concentration in a target cell of a human or animal subject, the method comprising transfecting the cell to produce 37 kDa/67 kDa laminin receptor precursor/high affinity laminin receptor (LRP/LR) and/or a fragment thereof, wherein a decrease in lipid concentration in the cell treats and/or prevents obesity.
	Group 4: part of claim 10, drawn to a method of decreasing lipid concentration in a target cell of a human or animal subject, the method comprising providing the cell with a laminin receptor precursor/high affinity laminin receptor (LRP/LR) and/or a fragment thereof, wherein a decrease in lipid concentration in the cell treats and/or prevents obesity.
6.	The inventions listed as Groups 1-4 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature is known in the art.  Weiss et al (WO 2017/077516 A2, filed with IDS) teach a 37 kDa/67 kDa laminin receptor precursor/high affinity laminin receptor (LRP/LR), which comprises the amino acid sequence of SEQ ID NO: 1, for example, Abstract; and page 3, lines 7, 8 and 20-26.  The amino acid sequence of SEQ ID NO: 1 in Weiss et al is identic to the amino acid sequence of instant SEQ ID NO: 1 recited in instant claims 6, 11 and 12.  Furthermore, with regards to the limitations "when administered to a target cell of a subject in need, can reduce a lipid content of the target cell and aid in the treatment and/or prevention of obesity in the subject, wherein the target cell is at least one selected from the group consisting of: endothelial cells of blood vessels, smooth muscles cells of blood vessels, pancreatic cells including alpha (α) cells, beta (β) cells, delta (δ), and gamma (ɣ) cells" recited in instant claim 1, "when administered to a target cell of a subject in need, can reduce a lipid content of the target cell and aid in the treatment and/or prevention of atherosclerosis, wherein the target cell is at least one selected from the of the following group consisting of: endothelial cells of blood vessels and smooth muscles cells of blood vessels" recited in instant claim 11, and "when administered to a target cell of a subject in need, can reduce a lipid content of the target cell and aid in the treatment and/or prevention of insulin resistance and/or diabetes, wherein the target cell is at least one of the following group: pancreatic cells including alpha (α) cells, beta (β) cells, delta (δ), and gamma (ɣ) cells" recited in instant claim 12, since the 37 kDa/67 kDa LRP/LR comprising the amino acid sequence of SEQ ID NO: 1 in Weiss et al meets all the structure limitations of the LRP/LR recited in instant claims 1, 11 and 12, the 37 kDa/67 kDa LRP/LR comprising the amino acid sequence of SEQ ID NO: 1 in Weiss et al would necessarily have the same properties and functionality of the LRP/LR recited in instant claims 1, 11 and 12.  Therefore, the 37 kDa/67 kDa LRP/LR comprising the amino acid sequence of SEQ ID NO: 1 in Weiss et al would have the properties that "when administered to a target cell of a subject in need, can reduce a lipid content of the target cell and aid in the treatment and/or prevention of obesity in the subject, wherein the target cell is at least one selected from the group consisting of: endothelial cells of blood vessels, smooth muscles cells of blood vessels, pancreatic cells including alpha (α) cells, beta (β) cells, delta (δ), and gamma (ɣ) cells" recited in instant claim 1, "when administered to a target cell of a subject in need, can reduce a lipid content of the target cell and aid in the treatment and/or prevention of atherosclerosis, wherein the target cell is at least one selected from the of the following group consisting of: endothelial cells of blood vessels and smooth muscles cells of blood vessels" recited in instant claim 11, and "when administered to a target cell of a subject in need, can reduce a lipid content of the target cell and aid in the treatment and/or prevention of insulin resistance and/or diabetes, wherein the target cell is at least one of the following group: pancreatic cells including alpha (α) cells, beta (β) cells, delta (δ), and gamma (ɣ) cells" recited in instant claim 12.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.  This is the same as the corresponding special technical feature of instant invention 1.  In addition, polypeptide and polynucleotide do not share a common core structure.  For example, polypeptides involve amino acids and peptide bonds.  Polynucleotides involve bases, sugars, phosphates and glycosidic bonds.  There is no common core shared by these inventions.  And, different codons encode different amino acids.  Therefore, there is lack of unity of invention.

Rejoinder
7.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
8.	This application contains claims directed to more than one species of the generic invention.  There species are deems to lack unity of invention because they are not so linker as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows: 
(Please elect a single disclosed species of EACH)
A specific biopharmaceutical agent in a pharmaceutical composition: due to different variables such as different LRP/LP and/or fragments thereof like those recited in instant claims 6, 7, 11 and 12; different types of formulation with and/without various additional ingredients like those recited in instant claims 2-5, 8 and 9; and so on (for inventions 1 and 2), Please note: Applicant is required to elect a single disclosed species of biopharmaceutical agent in a specific/define pharmaceutical composition wherein ALL the variables are elected to arrive at a biopharmaceutical agent with specific/defined ingredients in a specific formulation, and a LRP/LP and/or fragments thereof consisting of a specific/defined amino acid sequence and/or nucleic acid sequence; 
A specific plasmid/vector for producing a LRP/LP and/or fragments thereof: due to different variables (for invention 3), Please note: Applicant is required to elect a plasmid/vector for producing a LRP/LP and/or fragments thereof wherein ALL the variables are elected to arrive at a single disclosed species of plasmid/vector for producing a specific/defined LRP/LP and/or fragments thereof;
A specific LRP/LP and/or fragments thereof: due to different variables (for invention 4), Please note: Applicant is required to elect a LRP/LP and/or fragments thereof consisting of a specific/defined amino acid sequence.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species of biopharmaceutical agent in a pharmaceutical composition, plasmid/vector for producing a LRP/LP and/or fragments thereof, and LRP/LP and/or fragments thereof lack unity of invention since they have different structures and different characteristics. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic: Claims 1 and 10-12.
9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

10.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658